UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4857


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE LASHAWN MELVIN, a/k/a Maurice Leshawn Melvin,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 14-6510)


Submitted:   October 20, 2015             Decided:   October 26, 2015


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Lashawn Melvin pled guilty, pursuant to a written

plea agreement, to possessing a firearm after being convicted of

a felony, in violation of 18 U.S.C. §§ 922(g)(1), 924 (2012).

He was sentenced under the Armed Career Criminal Act (ACCA) to

159    months     in     prison.        On    appeal,      Melvin   argued    that    the

sentencing court erred in determining that his two prior North

Carolina convictions for conspiracy to commit robbery with a

dangerous weapon constituted predicate offenses under the ACCA.

We    rejected     the       argument    because      it   was   foreclosed    by    this

court’s decision in United States v. White, 571 F.3d 365, 371

(4th     Cir.      2009)       (holding       North     Carolina     conviction       for

conspiracy to commit robbery with a dangerous weapon constitutes

a     predicate     violent       felony      under     ACCA).      Accordingly,      we

affirmed Melvin’s sentence.                   See United States v. Melvin, 577

F. App’x 179 (4th Cir. 2014) (No. 13-4857).

       On   June       30,    2015,     the    Supreme     Court    granted   Melvin’s

petition for a writ of certiorari, vacated the judgment, and

remanded to this court for further consideration in light of

Johnson v. United States, 135 S. Ct. 2551 (2015).                        In Johnson,

the Supreme Court held that the residual clause of the ACCA—the

final clause of § 924(e)(2)(B)(ii) (2012)—is unconstitutionally

vague.      135 S. Ct. at          2557 (“[T]he indeterminacy of the wide-

ranging inquiry required by the residual clause both denies fair

                                               2
notice    to    defendants      and    invites     arbitrary      enforcement       by

judges.        Increasing   a   defendant’s        sentence     under   the   clause

denies due process of law.”).

     Melvin now argues, and the Government concedes, that under

Johnson Melvin’s conspiracy convictions no longer support his

ACCA sentence.       Without these convictions, Melvin does not have

three    predicate    offenses    to    qualify      him   as    an   armed   career

criminal.        Accordingly,     we   grant     the   Government’s      unopposed

motion    to    vacate   the    judgment     and    remand      the   case    to   the

district court for resentencing.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid in

the decisional process.

                                                           VACATED AND REMANDED




                                         3